Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desvignes (“Flux Growth of Single Magnetic Sublattice Antiferromagnetic Garnets Ca3Fe2Ge3O12 and Ca3Mn2Ge3O12; Mat. Res., vol. 13; pages 141-146; 1978).
Regarding claim 1, Desvignes teaches an oxide having a X3Z2(TO4)3 structure (abstract; page 142, second paragraph), where X is a divalent metal element, Z is a trivalent metal element, and T is a tetravalent metal element, 
where
(a) the element X is Ca, the element Z is Fe, and the element T is Ge (Ca3Fe2Ge3O12; abstract; page 142, second paragraph);
The oxide material having a composition expressed by Formula (1) 
(X1-xAx)3(Z1-yBy)2(T1-zCz)3O12+δ *** (1)
It is noted that the elements A, B and C may be present in a range of 
0 ≤ x ≤ 0.2, 0 ≤ y ≤ 0.2, and 0 ≤ z ≤ 0.2 (0 is included within that range and thus, elements A, B and C may not be present), and δ is a value securing electrical neutrality.
The composition of Desvignes correlates to formula (1): Ca3Fe2Ge3O12 (abstract; page 142, second paragraph). Even though Desvignes fails to explicitly teach wherein the material is an oxide ion conductor, the oxide material of Desvignes comprises the same structure and chemical formula, as claimed. Therefore, one having ordinary skill in the art would understand that the oxide material of Desvignes is also capable of behaving as an oxide ion conductor.
It has been held by the courts that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, The oxide ion conductor according to claim 1, having a composition expressed by Formula (1.1)
(Ca1-xAx)3(Fe1-yBy)2(Ge1-zCz)3O12+δ *** (1.1); 
It is noted that the elements A, B and C are present in a range of 
0 ≤ x ≤ 0.2, 0 ≤ y ≤ 0.2, and 0 ≤ z ≤ 0.2 (0 is included within that range and thus, elements A, B and C may not be present), and δ is a value securing electrical neutrality.
The composition of Desvignes correlates to formula (1.1): Ca3Fe2Ge3O12 (abstract; page 142, second paragraph).
Regarding claims 3 and 4, it has been held by the courts that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the instant case, the oxide material of Desvignes comprises the same structure and chemical formula, as claimed Ca3Fe2Ge3O12 (abstract; page 142, second paragraph). Therefore, one having ordinary skill in the art would understand that the oxide material of Desvignes is also capable of behaving as an oxide ion conductor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/           Primary Examiner, Art Unit 1794